jf otirtlj Court of
                                    &art Sliitomo,

                                          March 27, 2014


                                        No. 04-13-00468-CR


                                      Thomas Joseph Keating.
                                              Appellant


                                                  v.



                                         The Slate of I'cxas,
                                              Appellee


                                Trial Court Case No. 201 1-1925-C2


                                          ORDER

        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid il in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and [he
cause is advanced for ON BRIEFS submission on May 7. 2014, to the following panel: Justice
Angelini, Justice Marion, and Justice Alvarez. All parlies will be notified of the Court's decision
in this appeal in accordance with Tr.x. R. API1. P. 48.


       Either party may (11c a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presenled in the appeal. See Tex. R. Al'P. I1. 39.8. Such a motion should be fded within ten (10)
days from the date of this order.


        It is so ORDERED on March 27. 2014.



                                                                Karen Angelini, Justice


        IN WITNESS WHEREOF, 1 have hereunto set my hand and a/fixed the seal               the said
court on this March 27, 2014.




                                                                             e. Clerk;


        M


          vfoF^y